Citation Nr: 9930879	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for partial loss of taste with xerostomia.  

2.  Entitlement to service connection for a dental disorder 
as secondary to service-connected xerostomia.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO) in which service connection for partial loss of taste 
with xerostomia was granted with the assignment of a 10 
percent rating.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his partial loss of taste (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The veteran underwent a VA examination of the esophagus in 
May 1997 during which it was noted that he had a dry mouth, 
lost sense of taste, and difficulty with swallowing and 
chewing.  It was noted that he was able to swallow.  

In a letter dated from May of 1999, a physician noted that 
the veteran had an extremely dry tongue with some smoothness 
of the papillae of the tongue.  The physician concluded that 
the disability should be rated on the basis of his continued 
discomfort, difficulty with speaking, and difficulty with 
swallowing comfortably.  

In September 1999 the veteran provided testimony at a video 
conference hearing before a member of the Board.  He 
indicated at the hearing that his condition had worsened.  
Specifically, he testified that he was having more frequent 
difficulty with swallowing.  Transcript, pp. 3-5.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App.  540, 542 (1994).  In this case, 
the veteran indicated at the September 1999 hearing that his 
disability had recently gotten worse.  Under such 
circumstances, pursuant to its duty to assist, the VA is 
obligated to obtain a new medical examination to obtain 
evidence necessary to adequately determine the current 
severity of the veteran's disability.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992); 38 C.F.R. 3.327(a) (1999).  

The Board also notes that the previous May 1997 VA 
examination is inadequate for rating purposes in this 
instance because it does not contain sufficient detail as to 
severity of the veteran's disability.  38 C.F.R. § 4.2 
(1999).  

Finally, the Board notes that the veteran, in pertinent part, 
raised a claim of service connection for a dental disorder as 
secondary to his xerostomia in May 1994 (which had not yet 
been service-connected at the time).  The RO denied this 
claim in March 1995.  Notice was sent in April 1995.  

In March 1996 a notice of disagreement (NOD) was received in 
which the veteran expressed disagreement with, in pertinent 
part, the RO's denial of service connection for a dental 
disorder.  

The RO never provided the veteran with a Statement of the 
Case (SOC) on this issue, in spite of the fact that he has 
continued to raise this issue in subsequent communications.  
When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Because the veteran originally and has continued to claim 
that his dental disorder is secondary to his service-
connected xerostomia, the RO should readjudicate the issue as 
entitlement to service-connection for a dental disorder as 
secondary to xerostomia.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  




2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his of partial loss 
of taste with xerostomia.  

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating the digestive system and the 
criteria for rating the sense organs 
pertaining to taste should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  The examiner is 
requested to specifically assess the 
current severity of the veteran's 
disability and to specify the severity of 
the manifestations resulting from the 
veteran's partial loss of taste with 
xerostomia.  Any opinion(s) expressed as 
to the severity of the veteran's partial 
loss of taste with xerostomia should be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for partial loss of taste with 
xerostomia.  The RO should also document 
it's consideration of the applicability 
of the criteria under 38 C.F.R. 
§ 3.321(b)(1) (1999).

5.  The RO should issue a SOC on the 
issue of service connection for a dental 
disorder as secondary to service 
connected xerostomia.  The RO should 
adjudicate the issue of service 
connection for dental disorder as 
secondary to service connected partial 
loss of taste with xerostomia.  The RO 
should determine whether the claim is 
well-grounded.  If the RO determines that 
the claim is well-grounded, the RO should 
conduct any necessary development in 
accordance with the duty to assist under 
38 U.S.C.A. § 5107(a) and then adjudicate 
the issue based on all the evidence.  

If the benefits requested on appeal, for which a notice of 
disagreement has been filed are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
is appealable to the Court.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


